Exhibit 10.6
STOCK PURCHASE AGREEMENT
     STOCK PURCHASE AGREEMENT (this “Agreement”) made as of this 22nd day of
September, 2009 between Hicks Acquisition Company I, Inc., a Delaware
corporation (“Buyer” or “HACI”) and the signatory on the execution page hereof
(“Seller”).
     WHEREAS, Buyer was organized for the purpose of acquiring, through a
merger, capital stock exchange, asset acquisition or other similar business
combination, an operating business (“Business Combination”); and
     WHEREAS, Buyer consummated an initial public offering in October, 2007
(“IPO”) in connection with which it raised net proceeds of approximately
$529.1 million, a significant portion of which was placed in a trust account
pending the consummation of a Business Combination, or the dissolution and
liquidation of Buyer in the event it is unable to consummate a Business
Combination on or prior to September 28, 2009 (or October 5, 2009 in the event
that the Acquisition is approved by Buyer stockholders); and
     WHEREAS, Buyer has entered into that certain Purchase and IPO
Reorganization Agreement dated as of August 2, 2009, by and among HACI, Resolute
Energy Corporation, a Delaware corporation (the “REC”), Resolute Subsidiary
Corporation, a Delaware corporation, Resolute Aneth, LLC, a Delaware limited
liability company, Resolute Holdings, LLC, a Delaware limited liability company,
Resolute Holdings Sub, LLC, a Delaware limited liability company (“Holdings
Sub”), and HH-HACI, L.P., a Delaware limited partnership (collectively, the
“Acquisition”), pursuant to which, through a series of transactions, HACI
stockholders will acquire a majority of the outstanding common stock of REC, par
value $0.0001 per share, (the “REC Common Stock”), and REC will acquire HACI and
the business and operations of Holdings Sub; and
     WHEREAS, the approval of the Acquisition is contingent upon, among other
things, the affirmative vote of holders of a majority of the outstanding common
shares of HACI at the special meeting called to approve the Acquisition; and
     WHEREAS, pursuant to certain provisions in Buyer’s certificate of
incorporation, a holder of shares of Buyer’s common stock issued in the IPO may,
if it votes against the Acquisition, demand that Buyer convert such common
shares into cash (“Conversion Rights”); and
     WHEREAS, the Acquisition cannot be consummated if holders of 30% or more of
HACI common stock issued in the IPO exercise their Conversion Rights; and
     WHEREAS, Seller has agreed to sell to Buyer and Buyer has agreed to
purchase from Seller the common shares set forth on the execution page of this
Agreement (“Shares”) for the purchase price per share set forth therein
(“Purchase Price Per Share”) and for the aggregate purchase price set forth
therein (“Aggregate Purchase Price”).
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
     1. Purchase. Subject to Section 7, Seller hereby sells to Buyer and Buyer
hereby purchases from Seller at the Closing (as defined in Section 4(c)) the
Shares at the Purchase Price Per Share, for the Aggregate Purchase Price.


1



--------------------------------------------------------------------------------



 



     2. Agreement not to Convert; Appointment of Proxy and Attorney-in-Fact. In
further consideration of the Aggregate Purchase Price, Seller hereby agrees it
has not and will not exercise its Conversion Rights or, if it has already
exercised its Conversion Rights, it hereby withdraws and revokes such exercise
and will execute all necessary documents and take all actions required in
furtherance of such revocation. Seller acknowledges that the record date to vote
on the proposals set forth in the proxy statement/prospectus (the “Proxy
Statement”) filed by Buyer with the U.S. Securities Exchange Commission (the
“SEC”) has passed. Accordingly, solely with respect to the vote for the
Acquisition and the other proposals set forth in the Proxy Statement, Seller
hereby agrees to upon request of Buyer vote in favor of the Acquisition and such
other proposals and appoints Joseph B. Armes and Robert M. Swartz and each of
them each with full power of substitution, as his proxy and attorney-in-fact, to
the full extent of Seller’s rights with respect to the Shares (and any and all
other shares or securities or rights issued or issuable in respect thereof) to
vote in such manner as each such person or his substitute shall in his sole
discretion deem proper, and to otherwise act (including without limitation
acting by written consent) with respect to all the Shares at any meeting of
stockholders (whether annual or special and whether or not an adjourned meeting)
of Buyer held on or prior to September 28, 2009. This proxy is coupled with an
interest and is irrevocable. Execution by Seller of this Agreement shall revoke,
without further action, all prior proxies granted by Seller at any time with
respect to the Shares (and such other shares or other securities) and no
subsequent proxies will be given by Seller (and if given will be deemed not to
be effective). This Section 2 shall be governed by the laws of the State of
Delaware.
     3. No Right to Additional Shares. HACI’s stockholders of record are
entitled to receive one share of REC Common Stock for each share of HACI common
stock owned immediately prior to the consummation of the Acquisition (the
“Exchange”). Although Seller will be a stockholder of record immediately prior
to the Acquisition, Seller hereby acknowledges that Seller irrevocably waives
any right, title or interest it may have in receiving any such REC Common Stock
distributed pursuant to the Exchange. Seller hereby acknowledges that by virtue
of the sale hereunder, Seller will not become a stockholder of REC, and the
Shares shall automatically be cancelled and shall cease to exist and shall
represent only the right to receive the Aggregate Purchase Price there for in
accordance with the terms of this Agreement. Additionally, each of Buyer and
Seller hereby agree and acknowledge that this provision is material to this
Agreement and a significant consideration in Buyer’s willingness to enter into
this Agreement.
     4. Closing Matters.
          (a) Within one business day of the date of this Agreement, (i) Seller
shall provide Buyer with a true and correct copy of the voting instruction form
with respect to the Shares held by Seller indicating the financial institution
through which such shares are held and the control number provided by Broadridge
Financial Solutions (or other similar service provider) regarding the voting of
the Shares or written confirmation of such information as would appear on the
voting instruction form; and (ii) Buyer shall send the notice attached as Annex
1 hereto to HACI’s transfer agent.
          (b) Prior to the Closing, Seller shall deliver or cause to be
delivered to Buyer appropriate instructions for book entry transfers of
ownership of the Shares from Seller to Buyer.
          (c) The closing of the purchase and sale of the Shares (“Closing”)
will occur on the date on which Buyer’s trust account is liquidated after the
Acquisition is consummated (the “Closing Date”). At the Closing, Buyer shall pay
Seller the Aggregate Purchase Price by wire transfer from HACI’s trust account
of immediately available funds to an account specified by Seller and Seller
against delivery of the Shares shall deliver the Shares to Buyer electronically
using the Depository Trust Company’s DWAC (Deposit/Withdrawal at Custodian)
System to an account specified by Buyer. It shall be a condition to the
obligation of Buyer on the one hand and Seller on the other hand, to consummate
the

2



--------------------------------------------------------------------------------



 



transfer of the Shares contemplated hereunder that the other party’s
representations and warranties are true and correct on the Closing Date with the
same effect as though made on such date, unless waived in writing by the party
to whom such representations and warranties are made.
     5. Representations and Warranties of the Seller. Seller hereby represents
and warrants to Buyer on the date hereof and on the Closing that:
          (a) Sophisticated Seller. Seller is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale of Shares
to Buyer.
          (b) Independent Investigation. Seller, in making the decision to sell
the Shares to Buyer, has not relied upon any oral or written representations or
assurances from Buyer or any of its officers, directors or employees or any
other representatives or agents of Buyer. Seller has had access to all of the
filings made by HACI and REC with the SEC, pursuant to the Securities Exchange
Act of 1934 (the “Exchange Act”) and the Securities Act of 1933 in each case to
the extent available publicly via the SEC’s Electronic Data Gathering, Analysis
and Retrieval system.
          (c) Authority. This Agreement has been validly authorized, executed
and delivered by Seller and, assuming the due authorization, execution and
delivery thereof by Buyer, is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by Seller
does not and will not conflict with, violate or cause a breach of, constitute a
default under, or result in a violation of (i) any agreement, contract or
instrument to which Seller is a party which would prevent Seller from performing
its obligations hereunder or (ii) any law, statute, rule or regulation to which
Seller is subject.
          (d) No Legal Advice from Buyer. Seller acknowledges that it has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with Seller’s own legal counsel and investment and tax advisors.
Seller is not relying on any statements or representations of Buyer or any of
its representatives or agents for legal, tax or investment advice with respect
to this Agreement or the transactions contemplated by the Agreement.
          (e) Ownership of Shares. Seller is the legal and beneficial owner of
the Shares and will transfer to Buyer on the Closing Date good and marketable
title to the Shares free and clear of any liens, claims, security interests,
options, charges or any other encumbrance whatsoever. The Seller beneficially
owned all of the Shares as of the close of the trading day on August 31, 2009
and has the sole right to exercise conversion rights with respect to all of the
Shares.
          (f) Number of Shares. The Shares being transferred pursuant to this
Agreement represent all the common stock owned by Seller as of the date hereof.
          (g) Seller Taxes. Seller understands that Seller (and not the Buyer)
shall be responsible for any and all tax liabilities of Seller that may arise as
a result of the transactions contemplated by this Agreement.
          (h) Aggregate Purchase Price Negotiated. Seller represents that both
the amount of Shares and the Aggregate Purchase Price were negotiated figures by
the parties and that the terms and conditions by the parties of this Agreement
may differ from arrangements entered into with other holders of Buyer’s common
stock.

3



--------------------------------------------------------------------------------



 



     6. Representations and Warranties of Buyer. Buyer hereby represents to the
Seller that:
          (a) Sophisticated Buyer. Buyer is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the purchase of
Shares from Seller.
          (b) Independent Investigation. Buyer, in making the decision to
purchase the Shares from Seller, has not relied upon any oral or written
representations or assurances from Seller or any of its officers, directors,
partners or employees or any other representatives or agents of Seller.
          (c) Authority. This Agreement has been validly authorized, executed
and delivered by Buyer and, assuming the due authorization, execution and
delivery thereof by Seller, is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by Buyer
does not and will not conflict with, violate or cause a breach of, constitute a
default under, or result in a violation of (i) any agreement, contract or
instrument to which Buyer is a party which would prevent Buyer from performing
its obligations hereunder or (ii) any law, statute, rule or regulation to which
Buyer is subject.
          (d) No Legal Advice from Seller. Buyer acknowledges that it has had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with Buyer’s own legal counsel and investment and tax advisors.
Buyer is relying solely on such counsel and advisors and not on any statements
or representations of Seller or any of its representatives or agents for legal,
tax or investment advice with respect to this Agreement or the transactions
contemplated by this Agreement.
     7. Termination. Notwithstanding any provision in this Agreement to the
contrary, this Agreement shall become null and void and of no force and effect
upon the termination of the Acquisition. Notwithstanding any provision in this
Agreement to the contrary, Buyer’s obligation to purchase the Shares from Seller
shall be conditioned on the consummation of the Acquisition.
     8. Covenant of Seller. After the execution of this Agreement and prior to
Closing, Seller shall not acquire any common stock, warrants or other securities
of HACI or effect any derivative transactions with respect thereto.
     9. Acknowledgement; Waiver. Seller (i) acknowledges that Buyer may possess
or have access to material non-public information which has not been
communicated to Seller; (ii) hereby waives any and all claims, whether at law,
in equity or otherwise, that he, she, or it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its
officers, directors, employees, agents, affiliates, subsidiaries, successors or
assigns relating to any failure to disclose any non-public information in
connection with the transaction contemplated by this Agreement, including,
without limitation, any claims arising under Rule 10-b(5) of the Exchange Act;
and (iii) is aware that Buyer is relying on the truth of the representations set
forth in Section 5 of this Agreement and the foregoing acknowledgement and
waiver in clauses (i) and (ii) above, respectively, in connection with the
transactions contemplated by this Agreement.
     10. Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

4



--------------------------------------------------------------------------------



 



     11. Governing Law. This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York (except to the extent otherwise provided in Section 2). Each of the
parties hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. Each of the parties hereby waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.
     12. Remedies. Each of the parties hereto acknowledges and agrees that, in
the event of any breach of any covenant or agreement contained in this Agreement
by the other party, money damages may be inadequate with respect to any such
breach and the non-breaching party may have no adequate remedy at law. It is
accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to seek injunctive relief and/or to compel specific performance to prevent
breaches by the other party hereto of any covenant or agreement of such other
party contained in this Agreement.
     13. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto.
     14. Headings. The descriptive headings of the Sections hereof are inserted
for convenience only and do not constitute a part of this Agreement.
     15. Entire Agreement; Changes in Writing. This Agreement constitutes the
entire agreement among the parties hereto and supersedes and cancels any prior
agreements, representations and warranties, whether oral or written, among the
parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.
     16. Trust Waiver. HACI’s initial public offering was consummated on
October 3, 2007 as a result of which it received net proceeds of $529.1 million
which are held in a trust fund established by HACI for the benefit of its public
stockholders (the “Trust Fund”). The Trust Fund is invested in U.S. Treasury
Bills with a maturity with a maturity of 180 days or less in a trust account at
JPMorgan Chase Bank, N.A. and held in trust by Continental Stock Transfer &
Trust Company (the “Trustee”) pursuant to the Investment Management Trust
Agreement, dated as of September 27, 2007, between HACI and Trustee. Seller
understands that, except for a portion of the interest earned on the amounts
held in the Trust Fund, HACI may disburse monies from the Trust Fund only:
(i) to HACI in limited amounts from time to time (and in no event more than
$6,555,000 in total) in order to permit HACI to pay its operating expenses;
(ii) if HACI completes an initial business combination, to certain dissenting
public stockholders, to the underwriters in the amount of underwriting discounts
and commissions they earned in HACI’s initial public offering but whose payment
they have deferred, and then to HACI; and (iii) if HACI fails to complete an
initial business combination within the allotted time period and liquidates,
subject to the terms of the agreement governing the Trust Fund, to HACI’s public
stockholders (as such term is defined in the agreement governing the Trust
Fund). Seller agrees that, notwithstanding any other provision contained in this
Agreement, it does not now have, and shall not at any time prior to the
consummation of the Acquisition have any claim to, or make any claim against,
the Trust Fund arising out of or in connection with this Agreement or the
Acquisition, regardless of whether such claim arises based on contract, tort,
equity or any other theory of legal liability (any and all such claims are
collectively referred to in this Section 16 as the “Claims”). Seller hereby
irrevocably waives any Claim it may have, now or in the future arising under
this Agreement or otherwise, and will not seek recourse

5



--------------------------------------------------------------------------------



 



against, the Trust Fund for any reason whatsoever in respect thereof other than
any amount constituting the Aggregate Purchase Price that is payable in
accordance with the terms of this Agreement. This waiver is intended and shall
be deemed and construed to be irrevocable and absolute on the part of Seller,
and shall be binding on its subsidiaries, affiliated entities, directors,
officers, employees, stockholders, representatives, advisors, all other
associates and affiliates, and its and their respective heirs, successors and
assigns, as the case may be. Seller acknowledges that it benefits from this
Agreement and that HACI is entering into this Agreement upon reliance on this
Section 16. Other than with respect to an action for the recovery of the
Aggregate Purchase Price to be paid to Seller in connection with this Agreement;
in the event Seller commences any other action or proceeding based upon, in
connection with, relating to or arising out of any matter relating to HACI,
which proceeding seeks, in whole or in part, relief against the Trust Fund or
the public stockholders of HACI, whether in the form of money damages or
injunctive relief, HACI shall be entitled to recover from Seller the associated
legal fees and costs in connection with any such action.
     17. Seller W-9. Seller agrees to provide to Buyer an Internal Revenue
Service Request for Taxpayer Identification Number and Certification Form W-9.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date set forth on the first page of this Agreement.

            HICKS ACQUISITION COMPANY I, INC.
      By:   /s/ Joseph B. Armes     Name:   Joseph B. Armes     Title:   CEO    

            WESTCHESTER CAPITAL MANAGEMENT, INC.
      By:   (SIGNATURE) [d69222d6920001.gif]       Name:         Title:        

     
Purchase Price Per Share:
  $9.77 (subject to adjustment at Closing so that such amount will be an amount
per share equal to the amount per share converting stockholders receive pursuant
to Section 9.3 of Buyer’s amended and restated certificate of incorporation)
 
   
Number of Shares:
  897,600 

Signature Page to
Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



Annex 1
HICKS ACQUISITION COMPANY I, INC.
100 CRESCENT COURT, SUITE 1200
DALLAS, TEXAS 75201
September 22, 2009
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven Nelson
          Re:      Hicks Acquisition Company I, Inc. Trust Account
No. 530-065681
Gentlemen:
     Hicks Acquisition Company I, Inc. (the “Company”) is providing these
irrevocable instructions to you in connection with the above described Trust
Account established in connection with and pursuant to an Investment Management
Trust Agreement, dated as of September 27, 2007 between the Company and
Continental Stock Transfer & Trust Company as Trustee (the “Trust
Agreement”).Upper case terms used herein shall have the meanings ascribed to
such terms in the Trust Agreement.
     In the event (i) the Company delivers to you a Termination Letter
substantially in the form of Exhibit A to the Trust Agreement and (ii) the
Consummation Date (as defined in such Exhibit A) occurs, in addition to the
other documents required to be delivered pursuant to Exhibit A of the Trust
Agreement, assuming you are the Trustee on such date, then, in consideration for
the electronic transfer of 897,600 shares of the Company’s common stock, using
the Depository Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System, to
an account specified by the Company, on the Consummation Date you are
irrevocably instructed to deliver as the initial distribution of funds the sum
of $8,769,552, which must be delivered in accordance with the bank wire
instructions provided to you below:

1



--------------------------------------------------------------------------------



 



Annex 1
     The address for Westchester Capital Management, Inc. is 100 Summit Lake
Drive, Valhalla, NY 10595. The contact person for Westchester Capital
Management, Inc. is Roy Behren. He can be reached at (914) 741-5600.
     Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Akin Gump Strauss Hauer & Feld LLP,
attention: James A. Deeken, facsimile number (214) 969-4343.
     A facsimile signed and electronically delivered copy of this letter shall
be deemed an original.

            Very truly yours,

HICKS ACQUISITION COMPANY I, INC.
      By:   /s/ Joseph B. Armes     Name:   Joseph B. Armes     Title:   CEO    

Acknowledged and Agreed:

        CONTINENTAL STOCK TRANSFER & TRUST
COMPANY
    By:   /s/ Steven Nelson   Name:   Steven Nelson   Title:   Chairman,
President, Secretary     WESTCHESTER CAPITAL MANAGEMENT, INC.
    By:   (SIGNATURE) [d69222d6920001.gif]     Name:       Title:        

2